UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 MobileBits Holdings Corporation (Exact name of registrant as specified in its charter) Nevada 000-156062 26-3033276 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 5901 N. Honore Ave., Suite 110 Sarasota,Florida (Address of principal executive offices) (Zip Code) (941) 610-7269 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock: As of June 23,2014, the Company had 108,094,389 shares of common stock issued and outstanding. MobileBits Holdings Corporation FORM 10-Q For period ended April 30, 2014 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 28 SIGNATURES 29 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements MobileBits Holdings Corporation Consolidated Financial Statements April 30, 2014 (Unaudited) CONTENTS Page(s) Consolidated Financial Statements: Consolidated Balance Sheets - As of April 30, 2014 and October 31, 2013 4 Consolidated Statements of Operations and Comprehensive Loss - For the three and six months endedApril 30, 2014 and 2013 5 Consolidated Statements of Cash Flows - For the six months endedApril 30, 2014 and 2013 6 Notes to Consolidated Financial Statements 7 - 19 3 MobileBits Holdings Corporation Consolidated Balance Sheets (Unaudited) April 30, October 31, ASSETS Current assets: Cash $ $ - Accounts receivable, net of allowance for doubtful accounts and discounts Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation Software development costs, net of accumulated amortization Accounts receivable non-current, net of discounts - Intangible assets, net of accumulated amortization Goodwill TOTAL ASSETS $ $ Current liabilities: Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses – related parties Advance from third party - Stock payable Note payable – related parties Deferred revenues Total current liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value; 10,000,000 shares authorized; noneissued and outstanding - - Common stock, $0.001 par value; 250,000,000 shares authorized;97,969,389 and 74,406,709 issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss - ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying summary of accounting policies and notes to consolidated financial statements. 4 MobileBits Holdings Corporation Consolidated Statements of Operations and Comprehensive Loss (Unaudited) For the Three Months Ended For the Six Months Ended April 30, April 30, REVENUES Franchise license revenue $ - $ $
